Beck and Atkinson, JJ.,
concur specially in the judgment. They are of the opinion that the allegations in regard to fraud perpetrated on Mrs. Showalter in the making of the contract of *276employment of the defendants were not sufficient to withstand a general demurrer; but that the allegations as to a fraudulent settlement between the defendants and their client, relatively to the delivery to her of a promissory note of a third party at its face value, and the concealmnet from her of a credit entered on it, were not subject to a general demurrer.